Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recites “where the panel insert is more rigid relative to the first outer panel” however the present disclosure does not discuss the comparison of rigidity between materials making up the panel insert and the first outer panel.
Claim Objections
Claim 12 is objected to because of the following informalities:  L3 “a thin film sheet” should read as “a first thin film sheet” as later, there is claimed “a second thin film sheet”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2-11 recite “The panel” however, as Claim 1, the claim from which it depends either directly or indirectly, recites “a battery cooling panel”, “a first outer panel”, and “a second outer panel”.  It is unclear which panel these claims refer to. 
Claims 13-21 recite “The panel” however, as Claim 12, the claim from which it depends either directly or indirectly, recites “a battery cooling panel”, “a first outer panel”, and “a second outer panel”.  It is unclear which panel these claims refer to.
Claim 11 recites “a battery cell having a battery major surface in contact with the first major surface”.  However, Claim 1, the claim from which Claim 11 depends, recites “a battery cell” and further recites “a first major surface” configured to contact that battery cell. It is unclear if there are multiple battery cells or if the battery cell in contact with the first major surface of the first outer panel in claim 1 is the battery having a battery major surface in contact with the first major surface.
Claim 14 recites “where the panel insert is substantially rigid”. However, it is unclear what the metes and bounds are for evaluating the term “substantially”. To further prosecution, the Examiner is interpreting substantially rigid relative to the first outer panel and second outer panel as being the panel insert is more rigid relative to the first outer panel and the second outer panel.
Claim 21 recites “a battery cell having a battery major surface in contact with the first major surface”.  However, Claim 12, the claim from which Claim 11 depends, recites “a battery cell” and further recites “a first major surface” configured to contact that battery cell. It is unclear if there are multiple battery cells or if the battery cell in contact with the first major surface of the first outer panel in claim 1 is the battery having a battery major surface in contact with the first major surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11, 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190312319 A1 to Choi et al., hereinafter referred to as “CHOI”.
Regarding Claim 1, CHOI teaches a battery cooling panel (see cartridge 1000; FIG 2) comprising: a first outer panel defined as a first cooling fin (see upper cooling plate 100 comprising a main frame 300 in [0052-0065]; FIG 2) with a first major surface configured to contact a battery cell (see battery cells being mounted in the main frame positioned at an upper portion of the upper cooling plate in [0065-0068]); a second outer panel (see lower cooling plate 200) secured to the first outer panel at an outer edge (see there being an lower bonding portion 210 adhering and fixing the lower cooling plate to the main frame 300 attached to the upper cooling plate 100 in [0057-0061]); and a panel insert positioned between the first outer panel and the second outer panel (see support portion 400 being between the upper and lower cooling plates 100, 200 in [0075-0080]; FIG 2), the panel insert having a major surface with coolant flow channels (see support portion 400 further comprising support bars 420 and support ribs 410a disposed at the cooling channel C formed between the upper and lower cooling plates 100, 200 in [0075-0080]; FIG 2). 
Regarding Claims 2 and 3, CHOI teaches there being a manifold assembly (see configuration of inlet and outlet ducts 10, 20 in FIG 13) further comprising: an inlet manifold assembly in fluid communication with the coolant flow channels (see inlet ducts 10 providing in open portion of a cooling channel of cartridge 1000 to serve as a passage through which fluid flows into the cooling channel in [0155-0156]; FIG 13); and an outlet manifold assembly in fluid communication with the coolant flow channels for moving coolant through the battery cooling panel (see outlet ducts 20 through which coolant can easily flow out [0155-0156]; FIG 13). 
Regarding Claims 4, CHOI teaches there being an inlet channel endplate (see inlet ducts 10 allowing cooling fluid to flow in; [0155-0156]; FIG 13) and an outlet channel endplate wherein operation fluid enters the panel insert at the inlet channel endplate and exits the panel insert at the outlet channel endplate (see outlet ducts 20 through which coolant can easily flow out [0155-0156]; FIG 13). 
Regarding Claim 8, CHOI teaches having upper and lower bonding portions 110, 210 being along the upper and lower cooling plates, wherein the lower cooling plate comprises the main frame 300 are adhered together (see [0057]). 
Regarding Claim 9, CHOI teaches the first outer panel being made of aluminum (see [0011] in which aluminum material is taught being widely used as the cooling plate). 
Regarding Claim 11, CHOI teaches the battery major surface being in contact with the first major surface of the first outer panel (see battery cells being mounted to the main frame 300 being disposed at both an upper portion of the upper cooling plate 100 and at a lower portion of the lower cooling plate 200 where there is thermal contact with heat exchange in [0056-0067]). 
Regarding Claim 22, CHOI teaches a battery cooling panel (see cartridge 1000) comprising: a first outer panel defined as a first cooling fin (see upper cooling plate 100 comprising a main frame 300 in [0052-0065]; FIG 2) with a first major surface configured to contact a battery cell (see battery cells being mounted in the main frame positioned at an upper portion of the upper cooling plate in [0065-0068]; FIG 2); a second outer panel (see lower cooling plate 200) secured to the first outer panel at an outer edge (see there being an lower bonding portion 210 adhering and fixing the lower cooling plate to the main frame 300 thereattached to the upper cooling plate 100 in [0057-0061]); and a panel insert positioned between the first outer panel and the second outer panel (see support portion 400 being therebetween the upper and lower cooling plates 100, 200 in [0075-0080]; FIG 2), the panel insert having a major surface with coolant flow channels (see support portion 400 further comprising support bars 420 and support ribs 410a disposed at the cooling channel C formed between the upper and lower cooling plates 100, 200 in [0075-0080]) and a battery cell having a first battery major surface in contact with the first major surface of the first outer panel (see battery cells being mounted to the main frame 300 being disposed at both an upper portion of the upper cooling plate 100 and at a lower portion of the lower cooling plate 200 where there is thermal contact with heat exchange in [0056-0067]). 
Regarding Claim 23, CHOI teaches there being a cartridge assembly that maintains the battery cooling panel against the battery cell (see mounting of battery cells via the main frame 300 and the protrusions 310 and corresponding insert grooves 320 that accommodate stacking in [0067-0071]; FIG 3). 
Regarding Claim 24, CHOI teaches there being coolant flow to the battery cooling panel via a flow path through the cartridge assembly (see empty space formed between the upper cooling plate 100 and lower cooling plate 200 to serve as cooling channel in [0072-0083]; see further discussion of inlet and outlet ducts 10, 20 through which coolant can easily flow in and out in [0155-0156]; FIG 13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190312319 A1 to Choi et al. as applied to claim 1 above further in view of KR-20160132596-A to KIM et al., hereinafter referred to as “KIM”
Regarding Claim 6, CHOI teaches the support portion 400 (panel insert) being made of plastic material (see [0093]), however while CHOI teaches the main frame 300 comprised in the upper cooling plate 100 (first outer panel) as made by injection molding or the like (see [0064]), CHOI is silent to the main frame 300 of the cooling plate being made of a polymeric material. 
KIM is relied upon for its teaching of a cartridge 10 comprising a battery cooling plate that has a main frame 100 (outer panel) being made of a polymer material (see FIG 3; P3/para 2-11) by injection molding and the main frame 100 further comprising four unit frames. One of ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the frame of CHOI with the frame of KIM to take advantage of its unit frame structure in order to minimize deformations of the cooling plate due to shrinkages during injection molding to form cartridge 10 (see KIM P2/para5 to P3/para3).
Regarding Claim 7, CHOI is silent to the panel insert being more rigid relative to the first outer panel. However, CHOI teaches the support portion 400 (panel insert) being made of plastic material, CHOI in view of KIM teaches the main frame (outer panel) being made of a polymer material (see KIM FIG 3; P3/para 2-11), and CHOI recognized the support portion 400 needing to be made of a material of sufficient mechanical strength over a predetermined level for supporting the upper cooling plate 100 and the lower cooling plate 200 (see CHOI [0093]) and further, the main frame having the support portion fastened thereto be capable so that support bar 420 does not move in case of swelling (see CHOI [0091-0096]). The Examiner notes also that there are only a finite of identified, predictable potential solutions to the recognized need or problem (three possible choices): 1. the panel insert and first outer panel having the same rigidity; 2. the panel insert being more rigid than the first outer panel; and 3. the first outer panel being more rigid than the panel insert. Further, one of ordinary skill in the art would have been motivated to make the panel insert more rigid relative to the first outer panel with reasonably expectation of success as CHOI recognizes the need to add support to the cartridge and prevent or reduce the deformation of the cooling plate during use (see CHOI [0011]; MPEP 2143 IE). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190312319 A1 to Choi et al. as applied to claim 4 above, and further in view of US 20150244043 A1 to Yum et al., hereinafter referred to as “YUM”.
Regarding Claim 5, CHOI teaches embodiment in FIG 13 showing the inlet ducts 10 and outlet ducts 20 being on two sides of the main frame 300 of the cartridge 1000. CHOI further teaches the disposition of the inlet duct 10 being at where an opening is provided along the cooling channel in the cartridge 1000 to serve as a passage through where fluid flows into the cooling channel and teaches the disposition of the outlet duct 20 being at where an opening is provided along the cooling channel in the cartridge 1000 to serve as a passage through where fluid flows out of the cooling channel. However, CHOI is silent to teaching the inlet channel endplate and the outlet channel endplate being located along a common edge of the battery cooling panel assembly.
YUM is relied upon for its teaching of a cooling plate 124 including a cooling plate housing 800 having an inlet port 802 and outlet port 804 coupled to the cooling plate 800 where the inlet and outlet are therealong one side of the battery module 10 (see FIG 1, [0033-0036]). One having ordinary skill in the art as of the effective filing date of the claimed invention would recognize YUM as an obvious alternative arrangement of the inlet and outlet as the particular placement of the components is driven by a design choice for where openings for fluid in and out of the cooling channel are created, particularly as CHOI further teaches the implementation of fans to direct cooling fluid more easily in and out of the channel (see 2144.04 IV C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190312319 A1 to Choi et al. as applied to claim 1 above, and further in view of US 20160204398 Al to Moon et al., hereinafter referred to as “MOON”.
Regarding Claim 10, CHOI teaches having upper and lower bonding portions 110, 210 where wherein the lower cooling plate comprises the main frame 300, are adhered and fixed together. CHOI is silent to teaching the first outer panel being soldered or welded to the second outer panel. 
MOON is relied upon for teaching of casing components that are bonded in a battery as being thermally welded together in a sealed structure (see MOON [0057-0060]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the upper and lower bonding portions in CHOI with the thermally welded sealing of MOON to produce a strong, air-tight seal between components (see MOON [0059]).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190312319 A1 to Choi et al., hereinafter referred to as “CHOI” further in view of WO 2017193880 A1 to Yanjun Xie, hereinafter referred to as “XIE”.
Regarding Claim 12, CHOI teaches a battery cooling panel (see cartridge 1000) comprising: a first outer panel defined as a first cooling fin (see upper cooling plate 100 comprising a main frame 300 in [0052-0065]) with a first major surface configured to contact a battery cell (see battery cells being mounted in the main frame positioned at an upper portion of the upper cooling plate in [0065-0068]), sealed to the first outer panel about an outer edge; and a panel insert made of a polymeric material (see support portion 400 being made of plastic material in [0093]) and positioned between the first outer panel and the second outer panel (see further, support portion 400 being disposed therebetween upper and lower cooling plates 100, 200 in [0075-0080, 0093]), the panel insert having a major surface with coolant flow channels where the coolant flow channels are open to the first outer panel (see support portion 400 further comprising support bars 420 and support ribs 410a disposed at the cooling channel C formed between the upper and lower cooling plates 100, 200 in [0075-0080]). 
CHOI is silent to the first outer panel comprising a thin film sheet and a second outer panel comprising a second thin film sheet. XIE is relied upon for teaching a thermal control device for a battery wherein aluminum plastic film is used as a packaging component of the thermal control device to resist immersion corrosion of the coolant (see P3). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the upper and lower cooling plates 100, 200 of CHOI to comprise the coolant corrosion-resistant film taught in XIE to allow for better anti-freeze corrosion resistance and extend the lifespan of the cooling system (see XIE P3).
Regarding Claim 13, CHOI teaches the coolant channels being disposed entirely between the upper and lower cooling plates 100, 200 (see [0055-0058]). 
Regarding Claim 14, CHOI is silent to the panel insert being substantially rigid relative to the first outer panel. However, CHOI teaches the support portion 400 (panel insert) being made of plastic material and CHOI recognized the support portion 400 needing to be made of a material of sufficient mechanical strength over a predetermined level for supporting the upper cooling plate 100 and the lower cooling plate 200 (see CHOI [0093]) and further, the main frame having the support portion fastened thereto be capable so that support bar 420 does not move in case of swelling (see CHOI [0091-0096]). The Examiner notes also that there are only a finite of identified, predictable potential solutions to the recognized need or problem (three possible choices): 1. the panel insert and first outer panel having the same rigidity; 2. the panel insert being more rigid than the first outer panel; and 3. the first outer panel being more rigid than the panel insert. Further, one of ordinary skill in the art would have been motivated to make the panel insert more rigid relative to the first outer panel with reasonably expectation of success as CHOI recognizes the need to add support to the cartridge and prevent or reduce the deformation of the cooling plate during use (see CHOI [0011]; MPEP 2143 IE).
Regarding Claims 15-18, CHOI is silent to the thin film sheet including a polymeric material layer, the polymeric material layer being polyethylene, there being a foil layer deposited on the polymeric material layer, and further, the foil layer being aluminum. 
XIE is relied upon for teaching a thermal control device for a battery wherein aluminum plastic film is used as a packaging along the thermal control device to resist immersion corrosion of the coolant (see P3) and the film comprises an aluminum foil layer wherealong one side of the aluminum foil layer is a plastic layer (se P4/para 3-5). XIE further teaches the plastic layer being polyethylene film (see P4/para 4). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify CHOI with the teachings of XIE to include the aluminum-plastic film to allow for better anti-freeze corrosion resistance and extend the lifespan of the cooling system (see XIE P3).
Regarding Claims 19-20, while CHOI is silent to teaching there being an outer foil layer deposited on the foil layer, and the foil layer contacts the battery cell, CHOI does teach the importance of having materials with thermal conductivity to exchange heat with battery cells B (see [0056-0057]), teaches the benefits of the aluminum and thermal conductivity within battery components (see [0056-0057]), and further teaches it known in packaging battery cells to have the casing formed of aluminum and polymer resin (see [0005-0007]), it would be obvious the battery structure taught in CHOI wherein the battery casing having aluminum laminate sheets and resin and is mounted along the main frame 300 therebetween upper and lower cooling plates 100, 200 would be suitable for the foil layer contacting the battery cell and being therebetween the battery cells B and each of the first and second outer panels within cartridges 1000 when stacked (see FIG 4; see also MPEP 2144.07).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190312319 A1 to Choi et al., hereinafter referred to as “CHOI” further in view of WO 2017193880 A1 to Yanjun Xie, hereinafter referred to as “XIE” as applied to claim 12 above, and further in view of US 20160204398 Al to Moon et al., hereinafter referred to as “MOON”.
Regarding Claim 21, CHOI teaches a battery cell having a battery first major surface in contact with the first outer panel (see battery cells being mounted to the main frame 300 being disposed at both an upper portion of the upper cooling plate 100 and at a lower portion of the lower cooling plate 200 where there is thermal contact with heat exchange in [0056-0067]). However, neither CHOI nor XIE teach the battery cell as being a prismatic cell. Rather, CHOI teaches the battery cell being a pouch-type battery cell in [0007].
MOON is relied upon for teaching a prismatic battery as an alternative to a pouch-type battery (see [0004]) and further teaches that because prismatic batteries can be stacked, have high integration, and small weight capacity, they can be used in combination with cooling panels therewithin the battery module (see [0004-0008; 0017-0028]). Therefore, it would be obvious to use the cooling panel of CHOI modified by XIE to cool a side of a prismatic battery.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190312319 A1 to Choi et al., hereinafter referred to as “CHOI”.
Regarding Claim 25, CHOI teaches a battery module including a battery cooling panel (see cartridge 1000) comprising: a first outer panel defined as a first cooling fin (see upper cooling plate 100 comprising a main frame 300 in [0052-0065]) with a first major surface configured to contact a battery cell (see battery cells being mounted in the main frame positioned at an upper portion of the upper cooling plate in [0065-0068]); a second outer panel (see lower cooling plate 200) secured to the first outer panel at an outer edge (see there being an lower bonding portion 210 adhering and fixing the lower cooling plate to the main frame 300 attached to the upper cooling plate 100 in [0057-0061]); and a panel insert positioned between the first outer panel and the second outer panel (see support portion 400 being therebetween the upper and lower cooling plates 100, 200 in [0075-0080]), the panel insert having a major surface with coolant flow channels (see support portion 400 further comprising support bars 420 and support ribs 410a disposed at the cooling channel C formed between the upper and lower cooling plates 100, 200 in [0075-0080]), and a battery cell having a first battery major surface in contact with the first major surface of the first outer panel (see battery cells being mounted to the main frame 300 being disposed at both an upper portion of the upper cooling plate 100 and at a lower portion of the lower cooling plate 200 where there is thermal contact with heat exchange in [0056-0067. CHOI further teaches the cartridge being utilized in a vehicle ([0158]). CHOI does not teach there being an electric vehicle power system coupled to the battery module or an electric vehicle drive system coupled to the battery module. It would have been obvious to one having ordinary skill in the art that utilizing the battery module therein having the cartridges would require a power system being coupled to the module and further, for an electric vehicle, an electric vehicle drive system coupled to the battery module in order to utilize the battery module in the electric vehicle or hybrid vehicle taught in CHOI (see [0158]; see also discussion in [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722